            Case 2:19-cv-01242-DSC Document 29 Filed 04/09/20 Page 1 of 1


                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA


U.S. EQUAL EMPLOYMENT                      )
OPPORTUNITY COMMISSION,                    )
                                           )
                Plaintiff,                 )
                                           )
       v.                                  )      2:19cv1242
                                           )      Electronic Filing
CENTER ONE, LLC,                           )
                                           )
                Defendant.                 )


                             ORDER OF COURT

       AND NOW, this 9th day of April, 2020, defendant having filed a Motion to Dismiss for

Failure to State a Claim,

       IT IS HEREBY ORDERED that plaintiff’s response thereto shall be filed on or before

May 6, 2020. Defendant shall file any reply brief on or before May 13, 2020.


                                           s/ DAVID STEWART CERCONE
                                           David Stewart Cercone
                                           Senior United States District Judge

cc:    Gregory A. Murray, Esquire
       Ronald L. Phillips, Esquire
       Emily E. Mahler, Esquire
       Morgan M. J. Randle, Esquire
       Taylor Wayne Isaac, Esquire
       James A. Sonne, Esquire
       Zeba A. Huq, Esquire




       (Via CM/ECF Electronic Mail)
